department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil legenda hospital aqreement dear contact person identification_number telephone number employer_identification_number this is in reply to your ruling_request regarding the proper treatment of certain transactions you wish to conduct under the internal_revenue_code code facts you are recognized as an organization exempt from federal income_taxation under sec_501 of the internal_revenue_code code and are classified as a private_foundation under sec_509 you are controlled by a self-perpetuating board_of five trustees comprised of two family trustees and three independent trustees your purpose is to fund innovative and promising diabetes research programs and projects that will lead to a cure for the disease and alleviate complications caused by it you now pursue your purpose primarily through an agreement the aqreement with the hospital the agreement obligates you to provide several million dollars to the hospital over a three year period for research in the field of diabetes and specifically to advance the conduct of human clinical trials for the treatment of type diabetes in humans including preliminary research necessary for conducting such clinical trials the agreement allows you to retain a royalty interest in the event the hospital or its licensing entity receives payments of any kind in return for_the_use_of any invention resulting from the research funded under the agreement the agreement specifies that you will receive payments equal to one-sixth percent of the payment paid have been paid and it is uncertain any royalties will be generated at this time no royalties the agreement is a program-related_investment as defined by sec_4944 of the code ruling requested law sec_170 of the code describes the purposes for which a charitable deduction will be permitted including religious charitable scientific literary and educational_purposes sec_170 of the code describes organizations not disqualified for exemption by reason of attempting to influence legislation and that do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_4944 of the code imposes a tax on a private_foundation and on its management where investments are made which jeopardize the carrying out of any of the exempt purposes of a private_foundation sec_4944 of the code provides for an exception from this tax in the case of program-related investments program-related investments are defined as investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property program-related investments shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_1_501_c_3_-1 of the income_tax regulations regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_1_501_c_3_-1 of the regulations provides an organization organized and operated for scientific purposes can qualify under sec_501 of the code only if it serves a public rather than a private interest see sec_1_501_c_3_-1 and iv sec_1_501_c_3_-1 of the regulations further provides scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products sec_1_501_c_3_-1 of the regulations provides scientific research will be regarded as carried on in the public interest if - a the research results including any patents copyrights processes or formulae are made available to the public on a nondiscriminatory basis b the research is carried out for the united_states or any of its agencies or instrumentalities or for a state or a political_subdivision thereof or c the research is directed toward benefiting the public the regulations provide the following four examples of research that benefits the public to include research that is intended to aid in the scientific education of college or university students published in a form that is available to the interested public carried on for the purpose of discovering a cure for a disease or carried on for the purpose of aiding a geographical area by attracting developing or retaining industry in the area sec_1_501_c_3_-1 of the regulations provides an organization will not be regarded as organized and operated for the purpose of carrying on scientific research in the public interest if either or both of the following two conditions is true condition the organization conducts research only for persons who are directly or indirectly its creators if such persons are not sec_501 organizations condition the organization directly or indirectly retains ownership or control of more than an insubstantial portion of the patents copyrights processes or formulae that result from its research activities and does not make such patents copyrights processes or formulae available to the public on a nondiscriminatory basis however the organization may satisfy the public availability requirement through an exclusive license of its intellectual_property if an exclusive license is the only practicable manner to ensure that the intellectual_property will be used to benefit the public sec_53_4944-3 of the regulations state that a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of exempt purposes of a private_foundation a program-related_investment is an investment which possesses the following characteristics i ii iii the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 no significant purpose of the investment is the production_of_income or the appreciation of property and no purpose of the investment is to accomplish one or more of the purposes described in sec_170 sec_53_4944-3 of the regulations provides that an investment is considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and the investment would not have been made but for the relationship between the investment and the accomplishment of the foundation's exempt_activities sec_53_4944-3 of the regulations states that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property a relevant factor is whether for-profit investors would likely make the investment on the same terms as the private_foundation revrul_68_373 1968_2_cb_206 states that clinical_testing incident to a pharmaceutical company’s ordinary commercial operations served the private interests of the drug manufacturers rather than the public interest and was not exempt under sec_501 of the code revrul_76_296 1976_2_cb_141 states that commercially sponsored research otherwise qualifying as scientific research under sec_501 of the code the results of which including all relevant information are timely published in such form as to be available to the interested public constitutes scientific research carried on in the public interest research the publication of which is withheld or delayed significantly beyond the time reasonably necessary to establish ownership rights however is not in the public interest and constitutes the conduct of unrelated_trade_or_business within the meaning of sec_513 in 554_fsupp_1379 w d mo affd 744_f2d_635 8th cir the court held that the midwest research institute did not jeopardize its tax exempt status by performing projects for private sponsors the court stated that a project is scientific research if professional skill is involved in the design and supervision of a project intended to solve a problem through a search for a demonstrable truth the court stated that projects are ordinary testing if the work is generally repetitive and done by scientifically unsophisticated employees to determine if the item tested meets certain specifications as distinguished from testing done to validate a scientific hypothesis in t research institute v united_states cl_ct cl_ct the court found research is scientific when it i involves observations or experimentation to formulate or verify facts or natural laws ii adds to knowledge within the medical field or iii can only be performed by individuals with advanced scientific or technical expertise in washington research foundation v c r t c memo u s tax_court memos the court held that a nonprofit organization formed to assist the transfer of technology from universities and tax-exempt research institutions to the private sector was not exclusively operated for charitable purposes because its major activity of providing patenting and licensing services was commercial in nature analysis in order to qualify as a program related investment as defined in sec_4944 of the code an investment must meet three specific characteristics set forth in the regulations the first requirement is that the investment's primary purpose must be to accomplish one or more exempt purposes described in sec_170 sec_53_4944-3 an investment is considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and the investment would not have been made but for the relationship between the investment and the accomplishment of the foundation's exempt_activities sec_53_4944-3 one of your activities is to support scientific research the term scientific in sec_501 includes scientific research carried on in the public interest sec_1_501_c_3_-1 an activity is scientific research in the public interest if it is scientific it is research and it is in the public interest sec_1_501_c_3_-1 of the regulations states the determination of whether research is scientific for purposes of sec_501 does not depend on whether such research is classified as fundamental or basic as contrasted with applied or practical courts have broadly defined the term scientific to include a process by which knowledge is systematized or classified through the use of observation experimentation or reasoning see iit research institute v united_states the agreement involves gathering and analyzing preliminary data to develop pre-clinical infrastructure and to aid in creating a clinical trial program and the activities are conducted by physicians and scientists thus your activities involve systematizing knowledge through the use of experimentation and the activities are scientific within the meaning of sec_1_501_c_3_-1 of the regulations sec_1_501_c_3_-1 of the regulations states that the term research when taken alone is a word with various meanings it is not synonymous with scientific scientific research does not include activities that are ordinarily carried on as an incident to commercial operations such as ordinary testing or inspection of materials see sec_1 c - d ii of the regulations see also revrul_68_373 the court in midwest research institute held that sec_1_501_c_3_-1 of the regulations may be interpreted to apply to the type of ordinary or routine testing performed by testing laboratories this work was described as generally repetitive work done by scientifically unsophisticated employees for the purpose of determining whether the item tested met certain specifications as distinguished from testing done to validate a scientific hypothesis midwest research institute v united_states f_supp pincite the court in t research institute identified several facts indicating iit was engaged in research not commercial testing iit did not develop the commercial potential of products it did not conduct market research and it did not perform any product testing activities were focused on determining whether particular research principles were valid its your activities are similar to those conducted by iit the agreement provides for the evaluation of whether a particular cellular process can be standardized and formatted to achieve similar testing results in multiple patients the hospital is not testing any commercial product to qualify it for sale nor is it testing a product to evaluate if the organization described in revrul_68_373 any results generated by the agreement could provide the basis for commercial products but would not constitute marketable products on their own the activities covered by the agreement do not include any market research or evaluation of the commercial practicality of the method it meets fda safety standards unlike your activities are not similar to those conducted by the organization in washington research foundation v c r you are not assigned the right to the results of the agreements research projects you cannot secure patents and license agreements finally only one-sixth percent of the royalties will flow towards you therefore your activities are scientific research within the meaning of sec_1_501_c_3_-1 of the regulations sec_1_501_c_3_-1 of the regulations provides that scientific research is carried on in the public interest if the results of the research are made available to the public such as through a treatise or trade publication it also provides that scientific research may be carried on in the public interest even though a commercial sponsor retains the rights to any intellectual_property produced by the research see revrul_76_296 although a private benefit may be conferred on the intellectual_property holders or other private individuals that benefit is incidental to the public benefit of facilitating scientific research sec_1 c - d iii c of the regulations states that scientific research carried on for the purpose of discovering a cure for a disease will be considered as directed toward benefiting the public and regarded as carried on in the public interest while the agreement may confer a tangential benefit upon both you and the hospital as long as the requirements in sec_1_501_c_3_-1 of the regulations are satisfied this benefit is incidental and does not result in a conclusion that the research is not in the public interest the fact that the agreement has the potential to create research which may be later sold to a third-party and may create royalties which will be received by you does not prevent the research from qualifying as scientific research in the public interest because this potential benefit is incidental to your activities furthermore the information you submitted demonstrates that the purpose of the agreement is to develop a cure for type diabetes and not to receive royalties from the license or sale of this research finally the agreement allows the hospital the ability to publish any research that may be of interest to the scientific community therefore your activities are scientific research carried on in the public interest within the meaning of sec_1_501_c_3_-1 of the regulations because the agreement funds research that will be scientific research and in the public interest the agreement will further scientific purposes within the meaning of sec_1 c - d of the regulations and sec_501 of the code therefore the agreement meets the first requirement for a program-related_investment the second requirement of the program related investment definition contained in sec_53_4944-3 of the regulations is that no significant purpose of the investment is the production_of_income or the appreciation of property as part of the agreement you retained a royalty interest in the event the hospital or its licensing entity received payments of any kind in return for use of any invention resulting from the research funded by the agreement equal to one-sixth percent of the payment received when determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it is relevant to consider whether for-profit investors would make a similar investment sec_53_4944-3 in this case it is unlikely that any for-profit investor would be willing to make the agreement under the same terms to date no royalties have been paid and it is uncertain any royalties will be generated you represent that most investors would demand royalties well above _ percent of future sales revenue in return for funds provided at this stage of research because of the uncertainty of any useful results being generated you have agreed to fund research in return for a royalty rate equal to percent of future sales associated with the research in addition this is the only research in which you have any type of interest because the chance for profit is very low at this stage your primary purpose is not commercial therefore because no significant purpose of the royalty interest in the agreement is the production_of_income or the appreciation of property your interest in the agreement meets the second requirement for a program-related_investment in sec_53_4944-3 of the regulations the third requirement of a program related investment is that no purpose of the investment may be to accomplish one or more of the prohibited purposes described in sec_170 of the code you and the hospital entered into the agreement for the purpose of funding innovative and promising diabetes research programs and projects that will lead to a cure for the disease and alleviate complications caused by it no part of the activities described involve attempts to influence legislation or to intervene in including the publishing or distributing of statements any political campaign on behalf of or opposition to any candidate for public_office within the meaning of sec_170 of the code therefore your interest in the agreement meets the third requirement for a program-related_investment in sec_53_4944-3 of the regulations as set forth above your investment in the form of the agreement satisfies the three requirements contained in sec_53_4944-3 of the regulations therefore the agreement qualifies as a program-related_investment within the meaning of sec_4944 of the code ruling the agreement is a program-related_investment as defined by sec_4944 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra cowen for laurice ghougasian acting manager exempt_organizations technical group enclosure notice
